Citation Nr: 1505709	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2012, for the grant of service connection for polycystic ovary syndrome (PCOS), originally claimed as miscarriages.

2.  Entitlement to an effective date earlier than January 20, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1998 through February 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  In a July 2009 rating decision, the RO denied a claim for TDIU.  In April 2010, the Veteran submitted new evidence which the RO reconsidered in an August 2010 rating decision also denying TDIU.

Although the Veteran's claim for TDIU was granted in August 2012, with a rating effective January 20, 2012, as this was not a grant in full from the date of the original claim, the Veteran seeks an earlier effective date and the Board still has jurisdiction over time period for which the claim was not granted.

As will be further discussed below, the Veteran alleges an earlier effective date is warranted for service connection of PCOS and if granted, this rating would impact the Veteran's claim for TDIU, therefore the two claims are considered inextricably intertwined and thus the claim for an earlier effective date for PCOS is considered to be before the Board as well.    

The Veteran originally submitted a claim for service connection for miscarriages in 2006.  It is clear in this case, as will be explained below, that the Veteran has always wished to continue her appeal her claim for service connection for miscarriages.  Consequently, the Board believes it is appropriate to expand the nature of her claim for an earlier effective date for service connection for PCOS and characterize it as a claim an earlier effective date for service connection for a PCOS, originally claimed as miscarriages.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although schedular TDIU was granted from January 20, 2012, the RO did not consider whether extra-schedular TDIU should be considered retroactively for the rest of the period on appeal.  The Board must consider whether referral for extra-schedular consideration is warranted as the Board cannot grant extra-schedular TIDU in the first instance.  In that regard, the Veteran has also asserted an earlier effective date for PCOS, alleging that the RO sent a rating decision to the wrong address.  The disposition of that claim could have a direct effect on the TDIU claim before the Board, which turns on whether the extra-schedular evaluation takes into consideration all service-connected disabilities present during the appeal period.  

TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The Veteran prior to January 20, 2012 was service-connected for her migraines, as well as her jaw, totaling 60 percent when combined; these evaluations do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

The Veteran essentially argues that her TDIU effective date should go back the date when she first filed for service connection for PCOS (claimed as miscarriages) on February 22, 2006.  This claim was sent from an address on [redacted], Arizona.  In October 2006, the Veteran was sent a rating decision denying the claim for miscarriages to an address on [redacted].  The Veteran did not submit a timely appeal for this decision and it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  The Veteran however, contended in her July 2013 hearing that she never lived at an address on [redacted] and thus never received notice of this denial.  The Veteran eventually submitted a new claim for PCOS on January 20, 2012 and was granted service connection effective that date.  As the Veteran had documents sent to multiple addresses around the 2006 period, but none of the documents she herself submitted listed [redacted], the Board is inclined to believe her contentions that she did not receive adequate notice of the 2006 denial and that she therefore has a valid claim for an earlier effective date for service connection for PCOS before the Board, which is inextricably intertwined with her TDIU appeal. 

The Board notes that the Veteran's current claim for an earlier effective date for TDIU turns not only on the date of her TDIU claim and whether she is referred for extraschedular evaluation, but also on whether the Veteran's service-connected PCOS has an earlier effective date back to 2006, in which case the rating would have been part of the extraschedular consideration for the period prior to January 20, 2012.  Upon consideration of the record, the Board finds that it would be to the best benefit of the Veteran to first adjudicate the clearly defined claim for an earlier effective date for service connection for PCOS.  In this regard, the Board notes that the an earlier effective date for PCOS is part and parcel of the claim for an earlier effective date for TDIU, and as such these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Regarding whether the Veteran's claim should be referred for extra-schedular consideration, the Veteran has been consistent in her statements that she cannot work, and various clinicians have also opined that the Veteran cannot work, mainly due to her service-connected migraines, for which she receives a 50 percent disability rating.  In January 2010, a clinical neuropsychologist wrote that the Veteran was not a good candidate for full time competitive employment at the time because of physical and emotional symptoms; and she did not have sufficient attention or endurance when she was at work with a migraine headache.  In March 2010, a VA vocational rehabilitation counselor wrote that due to the frequency and severity of the Veteran's service-connected migraines, she was not able to work competitively in any setting.  The Veteran also consistently stated at numerous VA examinations including in May 2010 and June 2010 that she had lost jobs because of her migraines.  

Although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of C & P determines that an extra-schedular rating is not warranted.  In the present case, the Director of Compensation and Pension has not yet made this initial determination, so the Board is making the referral for extra-schedular consideration based on the above evidence. 

As for the appeal period being referred, although the August 2012 TDIU grant lists the original date of claim as November 16, 2010, the Board finds that in actuality the original date of the TDIU claim currently on appeal is May 20, 2009.  On May 20, 2009 the Veteran submitted a claim for TDIU.  She did not submit any further evidence, and in July 2009 the RO denied the claim.  However, in April 2010 the Veteran submitted another TDIU claim, along with new treatment records that had not previously been considered, within one year of the July 2009 denial, thus continuing the May 2009 claim.  See 38 C.F.R. § 3.156(b) (Evidence that was received prior to the expiration of the appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The Veteran's claim for TDIU was again denied in a rating decision sent out in September 2010.  The Veteran then submitted another letter in November 2010 requesting reconsideration of the rating decision from September 2010 regarding entitlement to TDIU.  Based on 38 C.F.R. § 20.201, her letter expresses dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2014) (stating that special wording is not required only that the Notice of Disagreement must be in terms which can reasonably be construed as disagreement with the determination and a desire for appellate review).  The Board has therefore construed this to be a Notice of Disagreement filed timely in response to the denial of the May 20, 2009 claim. 

In conclusion, the Board refers the issue of TDIU from the period of May 20, 2009 through January 19, 2012 to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Inasmuch as the issue of entitlement to an earlier effective date for PCOS is deemed to be inextricably intertwined with the issue of entitlement an earlier effective date for TDIU, adjudicate the issue of entitlement to an earlier effective date for PCOS, and send notification of the decision to the Veteran and her representative.  The Veteran and her representative must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b) (2014).

2.  After completion of the above, refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular evaluation under 38 C.F.R. § 4.16(b) for TDIU for the appeal period from May 20, 2009 through January 19, 2012.  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as her employment history, educational and vocational attainment, and all other factors having a bearing on her employability (or lack thereof) should be considered.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



